Citation Nr: 0937891	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-04 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include degenerative arthritis of the lumbar spine with 
myopathy and myalgia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Togus, Maine 
Department of Veterans' Affairs (VA) Regional Office (RO).  
This case has since been transferred to the RO in White River 
Junction, Vermont.

At the April 2009 video conference hearing, the undersigned 
Veterans Law Judge informed the Veteran and his 
representative that there was a question concerning the 
timeliness of the Notice of Disagreement (NOD) as to the 
issue of whether new and material evidence has been received 
to reopen a claim for service connection for myopathy with 
myalgia.  In this context, the Veteran testified in April 
2009 that he believed this matter was still on appeal, as he 
had an MRI taken in March 2005 which demonstrated that the L5 
area of the spine might be causing the leg pain and that the 
L5 area was still damaged from service.  The Veteran's spouse 
explained, during the hearing, that the physicians who 
performed the MRI thought that the damage to the L5 area of 
the spine might be causing the leg pain and, when the claim 
was denied, the Veteran submitted an NOD and assumed that the 
back and legs were related as one issue, and, as such, both 
were on appeal.

The undersigned Veterans Law Judge notes that while the 
August 2006 NOD does not reference the specific issue of 
myopathy with myalgia (claimed as pain in both legs), the 
Veteran's explanation at the April 2009 hearing appears to be 
in accord with the dialogue that transpired at the conference 
he had with a Decision Review Officer (DRO) in November 2006.  
During this conference, the Veteran stated that he was 
seeking service connection for pain in his legs, and that he 
was involved in a motor vehicle accident during his active 
duty.  The Veteran also stated at this time that a grant of 
service connection for the pain in both legs would satisfy 
all appellate issues.  Since the Veteran's statements in the 
DRO conference report were made prior to the RO's issuance of 
the November 2007 Statement of the Case (SOC), this report 
was apparently accepted by the RO to clarify the August 2006 
NOD as contesting the back and legs as one issue on appeal.  
In so doing, the RO properly addressed the concerns raised by 
the Veteran, when it reclassified the appealed low back 
claim, which was engendered by the August 2006 NOD, as 
service connection for degenerative arthritis of the lumbar 
with myopathy in the November 2007 SOC.  After which, the 
Veteran filed a timely substantive appeal.  Accordingly, the 
undersigned Veterans Law Judge construes the issue on appeal 
as listed on the title page.

Moreover, in a January 2009 statement to his United States 
Senator, the Veteran indicated that he has an active appeal 
on the issue of entitlement to service connection for a low 
back disorder, to include degenerative arthritis of the 
lumbar spine with myopathy and myalgia.  Notably, however, a 
review of the record indicates that the Veteran withdrew his 
substantive appeal of this issue in June 2008.  Since the 
withdrawal of the appeal, as to the issue of service 
connection for a low back disorder (with myopathy and 
myalgia), was neither observed nor addressed at the April 
2009 hearing, and in light of the principle of fair process, 
the undersigned Veterans Law Judge will consider, for 
purposes of this appeal, whether the Veteran timely filed a 
new substantive appeal as to this issue.

The issue of service connection for a low back disorder, to 
include degenerative arthritis of the lumbar spine with 
myopathy and myalgia, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has shown good cause for extending the time limit 
to file a new substantive appeal specific to the issue of 
service connection for a low back disorder, to include 
degenerative arthritis of the lumbar spine with myopathy and 
myalgia.




CONCLUSION OF LAW

A new substantive appeal was timely filed, perfecting an 
appeal of the October 2005 rating decision that denied 
service connection for a low back disorder, to include 
degenerative arthritis of the lumbar spine with myopathy and 
myalgia.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.109(b), 20.200, 20.101(d), 20.202, 20.204, 20.302, 
20.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2009), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

As will be discussed in detail below, the Board determines 
that a new substantive appeal was timely filed as to the 
October 2005 denial of service connection for a low back 
disorder, to include degenerative arthritis of the lumbar 
spine with myopathy and myalgia, which results in a favorable 
determination on this jurisdictional question.  As such, the 
Board finds that no further action is required to comply with 
the VCAA and the implementing regulations.

Pertinent Laws and Regulations

Any statutory tribunal, like the Board, must ensure its 
jurisdiction over a case before deciding its merits, and a 
potential jurisdictional defect may be raised by the 
tribunal, sua sponte, or by any party, at any stage in the 
proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether notices of 
disagreement and substantive appeals are adequate or timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such a 
question.  The Board may dismiss any case over which it 
determines it does not have jurisdiction.  38 C.F.R. § 
20.101(d).

Appellate review will be initiated by an NOD and completed by 
a substantive appeal after a Statement of a Case (SOC) is 
furnished.  38 U.S.C.A. § 7105(a) (West 2002).  An appeal 
consists of a timely filed NOD in writing, and after an SOC 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.

A substantive appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental SOCs are 
being appealed, or must specify the particular issues being 
appealed.  38 C.F.R. § 20.202.  The substantive appeal must 
be filed within 60 days after mailing of the SOC, or within 
the remainder of the one year period from the mailing of 
notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302.  Extensions of time 
for filing a substantive appeal may be granted for good 
cause.  38 C.F.R. §§ 20.303.

Withdrawal of an appeal will be deemed a withdrawal of the 
NOD and, if filed, the substantive appeal, as to all issues 
to which the withdrawal applies.  Withdrawal does not 
preclude filing a new NOD and, after an SOC is issued, a new 
substantive appeal, as to any issue withdrawn, provided such 
ruling would be timely under these rules if the appeal 
withdrawn has never been filed.  38 C.F.R. § 20.204(c) 
(2009).

Analysis

As an initial matter, the Board finds that the question over 
whether the Board may assert jurisdiction over the issue of 
service connection for degenerative arthritis of the lumbar 
spine with myopathy and myalgia must be addressed.  As noted 
above, this issue was withdrawn in June 2008.  For the 
foregoing reasons, the Board determines that it may properly 
assert jurisdiction over this issue as it is still on appeal.

The Veteran perfected his appeal on the issue of service 
connection for degenerative arthritis of the lumbar spine 
with myopathy and myalgia in January 2008.  In a statement 
received on June 2, 2008, the Veteran's representative 
withdrew the appeal on this issue.  This statement was signed 
by the Veteran's representative.  The RO subsequently 
notified the Veteran, in a June 25, 2008, letter that his 
request to withdraw the issue of service connection for 
degenerative arthritis of the lumbar spine with myopathy and 
myalgia was accepted.  Thus, the Board finds that the June 2, 
2008, statement qualifies as a valid withdrawal of the 
substantive appeal as to the issue of service connection for 
degenerative arthritis of the lumbar spine with myopathy and 
myalgia.  See 38 C.F.R. § 20.204.

In a January 2009 correspondence, the Veteran's United States 
Senator inquired into the status of the Veteran's appeal.  
Included in this correspondence was a statement made by the 
Veteran to his Senator, stating that while he was on active 
duty, stationed in Germany, he received injuries to the back 
and legs as a result of a car accident in 1964 or 1965.  He 
also reported that he had filed for compensation and had been 
denied and he was in the process of his final appeal.

In a March 2009 report of contact, the RO contacted the 
Veteran's representative in person and asked if the Veteran 
still wanted to have his Board hearing in April 2009 as the 
notification letter was never sent.  The Veteran's 
representative reported that the Veteran was anxious to have 
the hearing and requested that it be scheduled for April 2009 
with a notification sent to the Veteran.

During an April 2009 video conference hearing, the Veteran 
and his representative reported that they understood that the 
issue was still on appeal and the Veteran presented testimony 
on the issue of service connection for degenerative arthritis 
of the lumbar spine with myopathy and myalgia.  Neither the 
Veteran, nor his representative discussed the previous 
withdrawal of this issue.  It appears from the Veteran's 
testimony that the issue of service connection for 
degenerative arthritis of the lumbar spine with myopathy and 
myalgia was a significant claim that the Veteran wished to 
pursue.  As such, the testimony provided during the hearing 
raises the issue of whether the Veteran intended to withdraw 
his substantive appeal on this matter.

The "failure to file a timely [Substantive] Appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the [Board] of jurisdiction."  Rowell v. Principi, 4 
Vet. App. 9, 17 (1993).  Where there is no indication that 
the RO closed the appeal for failure to file a timely 
substantive appeal and the RO treated the veteran's filing as 
timely, the Board is not deprived of jurisdiction over the 
claim.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 
557 (2003) (holding that where the RO did not close the 
appeal, treated the filing as timely, and notified the 
veteran that his appeal was timely, the Board was not 
deprived of jurisdiction); Rowell, 4 Vet. App. at 17-18 
(holding that the Board was not deprived of jurisdiction 
where the RO treated an appeal as timely and did not close 
the appeal); see also Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (holding that despite the lack of a substantive 
appeal, Board waived jurisdictional objections by reviewing 
the claim).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may waive the timely filing 
of a substantive appeal, even if the veteran has not 
submitted a request for extension of the time period in which 
to file the substantive appeal.  Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 
(1993)); c.f. Roy v. Brown, 5 Vet. App. 554, 556 (1993) 
(holding that an extension of time in which to file a 
substantive appeal could not be granted unless a request for 
extension was made in accordance with the provisions of 38 
C.F.R. § 20.303).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, and that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  However, the Board also 
notes that VA regulations specifically state that a request 
for an extension of the 60-day period for filing a 
substantive appeal must be in writing and must be made prior 
to expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.

The Court has addressed the issues of whether the language of 
38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 
20.303, and, if so, which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applies 
specifically to the filing of a substantive appeal, and that 
the two regulations do not conflict; rather the Court found 
that one is general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ."  Roy v. Brown, 5 
Vet. App. 554, 556-557 (1993), citing Busic v. United States, 
446 U.S. 398, 404 (1980); Preiser v. Rodriquez, 411 U.S. 475, 
489-90 (1973).  Significantly, the Court held that 38 C.F.R. 
§ 20.303 takes precedence, and commented that a contrary view 
as to a regulatory scheme promulgated under statutory 
authority would make no sense.

The one year period after the date of the mailing of an 
adverse RO determination in which to file a substantive 
appeal, if that one-year period extends beyond the 60-day 
period for filing appeal after mailing of the SOC may be 
extended only for good cause shown.  Morgan v. Principi, 16 
Vet. App. 20, 24 (2002); 38 C.F.R. §§ 3.109(b), 20.302(b).

In this case, the Board finds that the January 2009 
correspondence with the Veteran's Senator which included the 
Veteran's statements to his Senator, constitutes a valid 
filing of extension of the time limit in which the Veteran 
may submit his substantive appeal.  The Board notes that 
where an extension is requested after expiration of a time 
limit, the required action must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown.  See 38 C.F.R. 
§ 3.109(b).  In this respect the Board finds that the January 
2009 correspondence with the Veteran's Senator also 
constitutes a valid concurrent substantive appeal, as the 
Veteran addressed the issue of service connection for 
degenerative arthritis of the lumbar spine with myopathy and 
myalgia in his statements regarding the injuries in service 
to his back and legs and that these were currently on appeal 
with the Board.  As such, the Board finds that the Veteran's 
statements in the January 2009 correspondence constitute a 
properly requested extension of the time in which to file a 
substantive appeal and these statements also qualify as a 
concurrent substantive appeal.

With respect to the issue of whether good cause has been 
shown the Board finds that the Veteran's actions, statements 
and testimony made, after the issue of service connection for 
degenerative arthritis of the lumbar spine with myopathy and 
myalgia had been properly withdrawn, constitute good cause by 
indicating that the Veteran was unaware that this issue had 
been withdrawn and proceeded with his appeal as if the issue 
was still on appeal.  In this regard, the Board finds that 
the Veteran's representative alone, properly filed a 
withdrawal of the appeal on the issue of service connection 
for degenerative arthritis of the lumbar spine with myopathy 
and myalgia.  In addition, while the Veteran was sent 
notification of the withdrawal of this issue in June 2008, 
his subsequent actions and inquiries demonstrated that he 
understood this issue was still on appeal.  The Veteran 
provided testimony on this issue during the April 2009 video 
conference hearing, addressing his injuries in service and 
his current back and leg disabilities resulting from that 
injury.  As such, the Board finds that good cause has been 
shown, such that the Veteran's January 2009 correspondence, 
requested after expiration of a time limit, constitutes a 
properly filed request for extension of the time limit for 
filing a substantive appeal and concurrent substantive appeal 
pursuant to VA regulations.  38 C.F.R. §§ 3.109(b), 
20.302(b); Morgan v. Principi, 16 Vet. App. 20, 24 (2002).

In addition, as the Board has construed the January 2009 
documents and supporting evidence in the Veteran's favor, to 
reinitiate his substantive appeal on the issue of service 
connection for a low back disorder, to include degenerative 
arthritis of the lumbar spine with myopathy and myalgia, this 
determination is not prejudicial to the Veteran.  
Accordingly, the Board's resolution is not contrary to the 
principle of fair process.

In light of the foregoing, the Board finds that the issue of 
service connection for a low back disorder, to include 
degenerative arthritis of the lumbar spine with myopathy and 
myalgia, is currently on appeal before the Board and, as 
such, jurisdiction over this issue is proper.  


ORDER

A new substantive appeal was timely filed, perfecting an 
appeal of the October 2005 rating decision that denied 
service connection for a low back disorder, to include 
degenerative arthritis of the lumbar spine with myopathy and 
myalgia, and the Board has jurisdictional authority to review 
this issue.  The appeal is granted to this extent only.


REMAND

With respect to the issue of service connection for a low 
back disorder, to include degenerative arthritis of the 
lumbar spine with myopathy and myalgia, the Board finds that 
there is a further VA duty to assist the Veteran in 
developing evidence pertinent to this claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In statements 
and testimony presented throughout the duration of the 
appeal, the Veteran and his wife have maintained that he was 
injured during active service and has experienced symptoms of 
low back and leg pain since his discharge from active 
service.

Service treatment reports reflect that the Veteran reported 
having cramps in the legs upon entry into active service.  In 
addition, he was involved in an automobile accident in June 
1965 and was subsequently treated for injuries resulting from 
that accident including: a laceration of the knee with no 
artery or nerve involvement; multiple contusions; a contusion 
of both legs; pain in the legs and back; pain an abrasion of 
the right knee with a negative neurological examination; rule 
out back injury; tenderness over the cervical and dorsal 
vertebra and bilateral knees, including the left femur and 
right tibia; and complaints of cervical and thoracic back 
pain.  In a June 1965 service treatment report, this injury 
was found to have incurred in the line of duty.  The April 
1967 separation examination reflected no findings of 
abnormalities of the back or legs.  

Private and VA medical records from July 1983 to September 
2007 reflect that the Veteran initially complained of muscle 
pains in the lower extremities in July 1983 and has been 
subsequently treated for and diagnosed with: probable myalgic 
pain of "rheumatic type;" metabolic myopathy; myopathy; 
possible rheumatological disorder; spondylolisthesis; chronic 
pain syndrome; myopathy with myalgia; non specific myopathy; 
myalgias in lower extremities; diffuse muscle aching and 
pain; intermittent low back pain radiating into both thighs; 
possible metabolic myopathy; radiculopathy; lower leg pain 
and weakness; neuropathy; degenerative disc disease with 
foraminal stenosis; back pain and leg pain with numbness; 
symptomatic neuropathy; likely musculoskeletal back pain; 
long term pain most likely muscular in origin; bilateral 
lower extremity myalgias consistent with neuropathy; 
peripheral vascular disease; and persistent lower extremity 
pain.  

In a July 1983 private report, the Veteran complained of 
muscle pains since about 1976 and was diagnosed with probable 
myalgic pain of "rheumatic type."  The physician also found 
that a metabolic myopathy could not be ruled out.  Private 
medical records reflect that Veteran was hospitalized in July 
1983 for complaints of lower extremity muscle pains and 
weakness which was thought to be a possible rheumatological 
disorder and the Veteran was scheduled for a muscle biopsy.  
Results from the muscle biopsy in July 1983 revealed 
myopathy.  In a June 1984 private medical record, a private 
physician concluded in his diagnosis that he presumed the 
Veteran had spondylolisthesis which caused a large part of 
the symptoms of back and leg pain, but he also appeared to 
have chronic pain syndrome associated more with his myopathy.  
In a January 1992 private report, the Veteran was diagnosed 
with diffuse muscle aching and pain, intermittent low back 
pain radiating into both thighs, possible metabolic myopathy 
and the private physician also concluded in his diagnosis 
that the Veteran's low back pain radiating into both thighs 
could be on the basis of irritative radiculopathy of lumbar 
canal stenosis.

VA outpatient treatment reports reflect that a magnetic 
resonance imaging (MRI) of the spine was taken in March 2005 
which revealed degenerative disc disease with some foraminal 
stenosis.  The Veteran was subsequently referred to the spine 
institute in June 2005 after a determination that his 
condition was not a surgical issue.  

In an August 2005 VA examination, the Veteran was diagnosed 
with chronic low back pain, leg pain, degenerative arthritis 
of the lumbar spine with myopathy.  A differential diagnosis 
of possible neuropathy and lumbar radiculopathy was also 
provided.  The examiner concluded that with respect to 
whether the back condition was due to the Veteran's military 
injury, he could not resolve this issue without resorting to 
mere speculation.  

In an October 2005 VA outpatient treatment report, the 
Veteran was diagnosed with long term pain, most likely 
muscular in origin.  The VA physician found that the MRI 
findings did not correlate with the Veteran's symptoms.

In a March 2007 VA examination of the peripheral nerves, the 
Veteran was diagnosed with chronic low back pain, bilateral 
leg pain and degenerative arthritis of the lumbar spine and 
myopathy.  A differential diagnosis of possible neuropathy 
and lumbar radiculopathy was provided.  The examiner 
concluded that with respect to whether the back condition was 
due to the Veteran's military injury, he could not resolve 
this issue without resorting to mere speculation.  

In a March 2007 VA examination of the lumbar spine, the 
Veteran was diagnosed with chronic sprain of the lumbar 
spine.

In a September 2007 VA outpatient treatment report, the 
Veteran's back pain and leg pain were diagnosed as 
symptomatic neuropathy.  

The Board finds that additional development in necessary to 
adjudicate the Veteran's claim, namely, a medical opinion is 
necessary to determine whether the Veteran's current 
degenerative arthritis of the lumbar spine with myopathy and 
myalgia is related to his active military service, including 
the June 1965 automobile accident, and if any residuals are 
present from the automobile accident incurred during active 
service.  As there is evidence of an injury to the back and 
legs during the Veteran's active service as a result of an 
automobile accident, lay statements of a continuity of 
symptoms and medical evidence of a current back disability 
with possible residuals including myopathy in the legs, the 
Board finds that a VA examination is necessary to obtain an 
opinion as to whether the Veteran has a current back 
disability which is related to or was aggravated by his 
military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for VA orthopedic and neurological 
examinations by an appropriate specialist 
(or specialists) to determine the current 
nature and etiology of the Veteran's low 
back disorder, to specifically include 
degenerative arthritis of the lumbar spine 
with myopathy and myalgia.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All tests and studies deemed 
necessary should be conducted, and the 
clinical findings should be reported in 
detail.  Based on a review of the records 
contained in the claims folder, to include 
Veteran's medical history, and the 
examination results, the examiner is asked 
to address the following questions:

a.)  Has the Veteran developed a low back 
disorder, to specifically include 
degenerative arthritis of the lumbar spine 
with myopathy and myalgia?  If so, please 
specify the diagnosis or diagnoses.

b.)  If the examiner finds that the 
Veteran has developed a low back disorder, 
are any of the symptoms affecting the 
Veteran's legs (variously diagnosed, as 
myopathy, myalgia, neuropathy and/or 
radiculopathy) manifestations of any 
currently diagnosed low back disorder, to 
specifically include degenerative 
arthritis of the lumbar spine? 

c.)  Is it at least as likely as not (a 50 
percent probability or greater) that any 
currently diagnosed low back disorder, to 
include degenerative arthritis of the 
lumbar spine with myopathy and myalgia, 
originated during service, or was 
otherwise caused by any incident that 
occurred during service, namely the June 
1965 motor vehicle accident in service?

d.)  Is it at least as likely as not (a 50 
percent probability or greater) that any 
currently diagnosed low back disorder, to 
include degenerative arthritis of the 
lumbar spine with myopathy and myalgia, 
was manifested within one year following 
the Veteran's discharge from service in 
April 1967?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs 
against a causal relationship.

The examiner is requested to answer the 
question posed with the use of the "as 
likely," "more likely," or" less 
likely" language.  The examiner is also 
asked to provide the rationale used in 
formulating his or her opinion in the 
written report.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection for a low 
back disorder, to include degenerative 
arthritis of the lumbar spine with 
myopathy and myalgia, should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


